Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 1 of 9                 PageID #:
                                  1387




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAIT

   UNITED STATES OF AMERICA,                   )    CR. NO. 19-00099-DKW
                                               )
                     Plaintiff,                )    CONSENT ORDER
                                               )    MODIFYING RESTRAINING
              vs.                              )    ORDER FOR AN ASSET
                                               )    SUBJECT TO FORFEITURE
   l\1ICHAEL J. l\1ISKE, JR.,                  )    (ECF. NO. 17) AND FOR
        aka "Bro," et al.,                     )    INTERLOCUTORY SALE
                                               )
                                             .)
   ____Defendants.
        ____ _ )
       CONSENT ORDER MODIFYING RESTRAINING ORDER FOR AN
            ASSET SUBJECT TO FORFEITURE (ECF. NO. 17)
                        AND FOR INTERLOCUTORY SALE
         Having considered the Government's Motion to Modify Restraining Order

   for an Asset Subject to Forfeiture (ECF No. 17) and for Interlocutory Sale, and

   pursuant Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure, the Court

   finds and rules as follows:

         1.     On June 18, 2020, a federal grand jury sitting in the District of Hawaii

   returned a multi-count superseding indictment against Michael J. Miske, Jr., and

   ten others (ECF No. 3) ("Indictment"). In Count 1 of the Indictment, Defendant

   Miske and nine of his co defendants are charged with, from at least in or about the

   late 1990s to the date of the Indictment, willfully and knowingly conspiring with

   each other to violate the racketeering laws of the United States, namely, Title 18,

   United States Code, Section 1962(c), that is, to conduct and participate, directly
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 2 of 9                    PageID #:
                                  1388




   and indirectly, in the conduct of the affairs of the Miske Enterprise through a

   pattern of racketeering activity, as that term is defined in Title 18, United States

   Code, Sections 1961(1) and 1961(5). The Indictment contained 21 other counts

   charging Defendant Miske and others with such crimes as murder in aid of

   racketeering, murder-for-hire conspiracy resulting in death, kidnapping using a

   facility of interstate commerce resulting in death, carrying and using a firearm

   during and in relation to a crime of violence, conspiracy to use a chemical weapon,

   conspiracy to distribute and possess with intent to distribute controlled substances,

   and bank fraud.

         2.     The Indictment gave notice that, upon conviction, the United States

   will seek forfeiture of a number of categories of property, including the

   defendants' interest in the RICO enterprise and property constituting, or derived

   from, proceeds obtained directly or indirectly from racketeering activity. The

   Indictment further alleges that Defendant Miske is the de facto owner of
   Kama' aina Holdings LLC, and that the company was part of the Miske Enterprise

   and used to promote the ends of the Miske Enterprise.

         3.     On July 13, 2020, the Government filed its Ex Parte Application for a

   Protective Order for an Asset Subject to Forfeiture (ECF No. 16), which alleged

   that there is probable cause that "The Rachel," a tuna longliner oceangoing fishing

                                              2
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 3 of 9                  PageID #:
                                  1389




   vessel, United States registration number 150716 ("Subject Vessel"), which is

   registered to Kama'aina Holdings LLC and currently in the custody of the State of

   Hawaii Department of Transportation Harbors Division, is subject to forfeiture;

   and which sought a restraining order for the purpose of preserving the availability

   of the Subject Vessel for forfeiture.

          4.      On July 13, 2020, the Court granted the Application and issued its

   Restraining Order for an Asset Subject to Forfeiture (ECF No. 17), which

   prohibited, inter alia, the transfer or sale of the Subject Vessel without

   authorization by this Court.

          5.      The Government, Kama'aina Holdings LLC, and Defendant Miske

    agree, and the Court finds, that the value of the Subject Vessel will diminish over

   time as a result of deterioration inherent in its non-use and the accumulation of

    storage fees and other ongoing expenses disproportionate to its fair market value.

    This case is not scheduled for trial until September 13, 2021. A third party has

    made a cash offer of $700,000.00 for the Subject Vessel. The Government,

    Kama'aina Holdings LLC, and Defendant Miske agree that the offer is consistent

    with market value and should be accepted, and the Subject Vessel sold at this time.

    Accordingly, an interlocutory sale of the Subject Vessel would be in the interests

    of justice.

                                               3
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 4 of 9                  PageID #:
                                  1390




          6.     The Government, Kama'aina Holdings LLC, and Defendant Miske

   agree that net proceeds of the sale should be deposited into the Department of

   Justice Seized Asset Deposit Fund and retained therein pending further order of

   this Court.

          7.     The Government, Kama' aina Holdings LLC, and Defendant Miske

   are not aware of any other party who might claim a legal interest in the Subject

   Vessel.

          IT IS, THEREFO RE, HEREBY ORDERED, ADJUDG ED, AND

   DECREED as follows:

          A.     Pursuant Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure,

   Karna'ainaHoldings LLC and Defendant Miske shall sell the Subject Vessel to the

    buyer known to the Government, Kama'aina Holdings LLC, and Defendant Miske

    for the sum of $700,000 cash.

          B.     The following shall be paid from the gross proceeds of the sale prior

    to the deposit of the net proceeds of the sale into the Department of Justice Seized

    Asset Deposit Fund:

               a. To State of Hawaii Department of Transportation Harbors Division:

                  $7,609.01 in moorage fees and custodian charges accrued through

                  January 26, 2021, minus the remaining deposit of $2,403.50, for a

                                              4
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 5 of 9                      PageID #:
                                  1391




                   total of $5,205.51, plus custodian fees and $69.50 per day for

                    moorage imposed by the State of Hawaii after January 26, 2021; and

                 b. To Frank Crivello: A commission of $14,000.00 (2% of the sales

                   price) for identifying a buyer for the Subject Vessel, plus $944.67 for

                    an outstanding obligation related to his duties as Captain of the

                    Subject Vessel.

            C.     The net proceeds from such sale shall be transmitted to the United

   States Marshals Service immediately upon the closing of the sale for deposit into

   the Department of Justice Seized Asset Deposit Fund and retained therein

    pending further Order of this Court.

            D.     The Government, Kama'aina Holdings LLC, and Defendant Miske

   shall execute promptly any documents that are necessary to complete the

   interlocutory sale of the Subject Vessel, including the transfer of good title to the

   buyer.

            E.      Kama'aina Holdings LLC and Defendant Miske will be barred from

   asserting any claim against the United States of America, its departments and

   agencies, officers, employees, and agents, in their individual and official

    capacities, in connection with or arising out of, the interlocutory sale of the Subject

   Vessel.

                                                 5
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 6 of 9                     PageID #:
                                  1392




          F.    The undersigned individuals represent and warrant that they are

   authorized to consent to the entry of this Consent Order. The undersigned

   Government signatory represents that he is signing this Consent Order in his

   official capacity and that he is authorized to sign this Consent Order.

          G.    The undersigned individuals further represent that each of them has

   obtained all consents, approvals, or other acts of any kind required to be obtained

   or done in order to lawfully consent to the entry of this Consent Order.

          H.    Kama'aina Holdings LLC represents that it has exclusive ownership

   of the Subject Vessel, and that the Subject Vessel is not subject to any liens or

   claims other than the moorage and custodian fees described above.

          I.    This Consent Order constitutes the complete agreement between the

   signatories hereto with respect to the sale of the Subject Vessel on an interlocutory

    basis and may not be amended except by written consent thereof.

          J.    The Court _shall have exclusive jurisdiction over the interpretation and

    enforcement of this Consent Order.

          II

          II

          II

          II

                                             6
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 7 of 9                  PageID #:
                                  1393




         IT IS FURTHER ORDERED, that the Restraining Order for an Asset

   Subject to Forfeiture (ECF No. 17) is hereby modified to permit the foregoing, and

   that such Order shall be deemed vacated upon the deposit of the net sale proceeds

   into the Department of Justice Seized Asset Deposit Fund.

   AGREED AND CONSENTE D TO:

   KENJI M. PRICE
   United States Attorney


   ~iwo      lk1J:/i~                                       Dated:   d--14      I~\
   Assistant U.S. Attorney


                                                            Dated:- 2/9/2021
                                                                    -----
   MICHAEL J. MISKE, JR.
   Defendant
        ,n

     , :; rn     c:                                         Dated: ;). / rJ. / 'd-O;J../

   Attorney for Defendant
   MICHAEL J. MISKE, JR.

   KAMA'AIN AHOLDING S LLC

   By: _ _ _ _ _ _ _ _ _ __                                 Dated:· - - - - - -
   DELIA-ANN E FABRO, Member & Manager
   Authorized Representati ve


                                                            Dated:._ _ _ _ __
   CHRISTOPH ER CANNON
   Attorney for KAMA 'AINA HOLDINGS LLC
                                            7
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 8 of 9                   PageID #:
                                  1394




          IT IS FURTHER ORDERED, that the Restraining Order for an Asset

    Subject to Forfeiture (ECF No. 17) is hereby modified to permit the foregoing, and

    that such Order shall be deemed vacated upon the deposit of the net sale proceeds

    into the Department of Justice Seized Asset Deposit Fund.

   AGREED AND CONSENTED TO:

    KENTI M. PRICE
    United States Attorney

   By: _ _ _ _ _ _ _ _ __                                    Dated:_ _ _ _ __
    CRAIG S. NOLAN
    Assistant U.S. Attorney


                                                             Dated:._ _ _ _ __
    MICHAEL J. MISKE, JR.
    Defendant


                                                             Dated: :}. /   cl/ :J-O::l./
    Attorney for Defendant
    MICHAEL J. :MISKE, JR.

    KAMA' AINA HO.!;p~G~ LLC
    By:    D~ do-O'L&                                        Dated:   2/3/202{
    DELIA-ANNE FABRO, Member & Manager
    Authorized Representative



    c~CANNoN
    Attorney for KAMA 'AINA HOLDINGS LLC
                                             7a
Case 1:19-cr-00099-DKW-KJM Document 197 Filed 02/11/21 Page 9 of 9             PageID #:
                                  1395




   SO ORDERED this J 0th     day of Febrnary, 2021, at H onolulu, Hawaii.




                             Kenneth J. Mansfield
                             United St-ates Magistrate Judge




   United States v. Michael J. Miske, Jr., et al.; Crim. No. 19-00099-DKW; "Consent
   Order Modifying Restraining Order for an Asset Subject to Forfeiture (ECF No.
   17) and for Interlocutory Sale"
                                          8
